DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/04/2022 has been entered.  Claims 4-6, 8-11, and 17-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochberg (US 2,710,266).
Regarding claim 4, Hochberg discloses coating of woven glass fabrics (a substrate comprising a fibrous web) (C1/L48-61, C7/L21-32,  and Example IV).  The coating disposed on the substrate comprises polytetrafluoroethylene (a thermoplastic fluoropolymer) and a substantial amount of an aqueous solution of an alkali metal silicate (C2/L32-36).  As shown in Example IV, the coated fabric is dried and fused by subjecting to an air temperature of 700-800 °F (371-427°C).  Since the temperature per the teachings of Hochberg is within the claimed range of claim 18, the alkali silicate is cured and the surface is sealed, absent objective evidence to the contrary.    
Regarding claim 6, Hochberg discloses sodium silicate as shown in Example IV.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochberg (US 2,710,266) as applied to claim 4 above as evidenced by “Fibreglass”, 2007 Schools Wikipedia Selection.
Regarding claim 8, Hochberg discloses a coated assembly as shown above in claim 4.  However, Hochberg does not explicitly disclose  the woven glass fabric comprise non-meltable fibers.  Per the teachings of “Fibreglass”, 2007 Schools Wikipedia Selection, textile grade glass fibers have no true melting point but softens up to 2000°C, where it starts to degrade (non-meltable fibers) (Chemistry, 1st paragraph).

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochberg (US 2,710,266).
Regarding claims 17-18, Hochberg discloses coating of woven glass fabrics (a substrate comprising a fibrous web) (C1/L48-61, C7/L21-32,  and Example IV).  The coating disposed on the substrate comprises an aqueous dispersion of colloidal polytetrafluoroethylene and a substantial amount of an aqueous solution of an alkali metal silicate is applied to a substrate (C2/L32-36).  As shown in Example IV, the coated fabric is dried and fused by subjecting to an air temperature of 700-800 °F (371-427°C).  Since the temperature per the teachings of Hochberg is within the claimed range, the alkali silicate is cured and the surface is sealed, absent objective evidence to the contrary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hochberg (US 2,710,266) as applied to claim 4 above as evidenced by “Fibreglass”, 2007 Schools Wikipedia Selection as applied to claim 8 above, and further in view of Park, Comprehensive stabilization mechanism of electron-beam irradiated polyacrylonitrile fibers to shorten the conventional thermal treatment. Sci Rep 6, 27330 (2016). https://doi.org/10.1038/srep27330.
Regarding claim 9, Hochberg discloses the coated assembly as shown above in claim 8.  Hochberg discloses the substrate includes heat treated polyacrylonitrile fabrics (C7/L21-39).
	However, Hochberg does not disclose the non-meltable fibers comprise oxidized polyacrylonitrile.  Park teaches an electron beam was irradiated on polyacrylonitrile fibers prior to thermal stabilization.  Various species of chain radicals were produced in the polyacrylonitrile (PAN) fibers by electron-beam irradiation.  Subsequently, these radicals were gradually oxidized to peroxy radicals in the presence of oxygen under storage or heating (Abstract).  Hochberg and Park are analogous art concerned with similar difficulty, namely heat treated polyacrylonitrile fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the process per the teaching so Park by oxidizing the polyacrylonitrile fibers before heat treatment, and the motivation to do so would have been as Park suggests the heat treatment is shortened (Abstract).  It would be expected that some oxidation product would still be present on the treated polyacrylonitrile fiber.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hochberg (US 2,710,266) as applied to claim 4 above in view of He (CN 108859306 A, see machine translation for citation).
Regarding claim 10, Hochberg discloses a coated assembly as shown above in claim 4.  Hochberg discloses the substrate has heat resistant surfaces and includes ceramics (C7/L21-39).  
	However, Hochberg does not disclose the fibrous web comprises ceramic fibers.  Per the teachings of He, ceramic fiber has high temperature resistance (Abstract).  Hochberg and He are analogous art concerned with similar technical difficulty, namely layers containing a heat-resistant layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ceramic per the teachings of Hochberg with the ceramic fibers per the teachings of He.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hochberg (US 2,710,266) as applied to claim 17 above in view of Park, S., Yoo, S., Kang, H. et al. Comprehensive stabilization mechanism of electron-beam irradiated polyacrylonitrile fibers to shorten the conventional thermal treatment. Sci Rep 6, 27330 (2016). https://doi.org/10.1038/srep27330.
Regarding claim 19, Hochberg discloses the coated assembly as shown above in claim 17.  Hochberg discloses the substrate includes heat treated polyacrylonitrile fabrics (C7/L21-39).
	However, Hochberg does not disclose the non-meltable fibers comprise oxidized polyacrylonitrile.  Park teaches an electron beam was irradiated on polyacrylonitrile fibers prior to thermal stabilization.  Various species of chain radicals were produced in the polyacrylonitrile (PAN) fibers by electron-beam irradiation.  Subsequently, these radicals were gradually oxidized to peroxy radicals in the presence of oxygen under storage or heating (Abstract).  Hochberg and Park are analogous art concerned with similar difficulty, namely heat treated polyacrylonitrile fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the process per the teaching so Park by oxidizing the polyacrylonitrile fibers before heat treatment, and the motivation to do so would have been as Park suggests the heat treatment is shortened (Abstract).  It would be expected that some oxidation product would still be present on the treated polyacrylonitrile fiber.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hochberg (US 2,710,266) as applied to claim 4 above in view of He (CN 108859306 A, see machine translation for citation).
Regarding claim 20, Hochberg discloses a coated assembly as shown above in claim 4.  Hochberg discloses the substrate has heat resistant surfaces and includes ceramics (C7/L21-39).  
	However, Hochberg does not disclose the fibrous web comprises ceramic fibers.  Per the teachings of He, ceramic fiber has high temperature resistance (Abstract).  Hochberg and He are analogous art concerned with similar technical difficulty, namely layers containing a heat-resistant layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ceramic per the teachings of Hochberg with the ceramic fibers per the teachings of He.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

	Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Werner, Jr. (US 3,692,558) in view of Hochberg (US 2,710,266).
	Regarding claims 4, Werner, Jr. discloses a fluorocarbon polymer coating to a substrate wherein the coating comprises a particulate fluorocarbon polymer and lithium polysilicate (C1/L45-52).  The fluorocarbon polymer includes polytetrafluoroethylene which is a thermoplastic polymer.  The substrate includes glass or other materials that can withstand the baking temperatures used (C2/L65-C3/L4).
	However, Werner, Jr. does not disclose a substrate comprising a fibrous web.  Hochberg teaches glass fabrics, asbestos fabrics, woven wire fabrics, or heat treated polyacrylonitrile fabrics (C7/L21-32).  Hochberg is concerned with coating compositions (C1/L15-19).  Werner, Jr. and Hochberg are analogous art concerned with the same field of endeavor, namely fluoropolymer coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the glass substrate with the glass fabric per the teachings of Hochberg, and the motivation to do so would have been as Hochberg suggests similar compositions are useful for coating substrates, such as glass fabrics, asbestos fabrics, woven wire fabrics, or heat treated polyacrylonitrile fabrics (C7/L21/32).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Werner, Jr. (US 3,692,558) in view of Hochberg (US 2,710,266) as applied to claim 4 above, and further in view of Leech (WO 02/14066 A1) as evidenced by “Types of 3MTM DyneonTM Fluorothermoplastics”, 3M.
Regarding claim 5, Werner, Jr. discloses a coated assembly as shown above in claim 4.  Werner, Jr. discloses the fluorocarbon polymer includes copolymers of tetrafluoroethylene and hexafluoropropylene (C2/L10-17).
	However, Werner, Jr. does not disclose a copolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride.  Leech teaches a fluoropolymer terpolymer including tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride monomers wherein the coating containing the copolymer exhibits excellent substrate adhesion and release properties (Abstract).  The terpolymers include Dyneon® E-15851 (P6).  Per the teachings of 3, . Dyneon TM are fluorothermoplastics.  Werner, Jr. and Hochberg are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the copolymer of tetrafluoroethylene and hexafluoropropylene per the teachings of Werner, Jr. with the terpolymer including tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride monomers with the binder as per the teachings of Leech, and the motivation to do so would have been as Leech suggests the coating exhibits excellent substrate adhesion and release properties (Abstract, page 5, first full paragraph).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werner, Jr. (US 3,692,558) in view of Hochberg (US 2,710,266) as applied to claim 4 above, and as evidenced by “Fibreglass”, 2007 Schools Wikipedia Selection.
Regarding claim 8, Werner, Jr. discloses a coated assembly as shown above in claim 4.  However, Werner, Jr. does not explicitly disclose  the woven glass fabric comprise non-meltable fibers.  Per the teachings of “Fibreglass”, 2007 Schools Wikipedia Selection, textile grade glass fibers have no true melting point but softens up to 2000°C, where it starts to degrade (non-meltable fibers) (Chemistry, 1st paragraph).

Allowable Subject Matter
Claim 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Hochberg discloses the substrate includes ceramics (C7/L21-32).  However, Hochberg does not teach or suggest the ceramic includes polycrystalline aluminosilicate fibers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767